PER CURIAM.
Considering the issues before us in the light of the fact that none were preserved below, see Trushin v. State, 425 So.2d 1126 (Fla.1982), we conclude that section 784.-045(l)(b), Florida Statutes (1989), which provides that simple battery upon a pregnant woman is aggravated battery, is not facially invalid, see State v. Nelson, 577 So.2d 971 (Fla. 4th DCA 1991) (upholding section 784.08(2), which so provides as to persons over 65), and that fundamental error does not otherwise appear.
AFFIRMED.
LETTS, WARNER, JJ., and SCHWARTZ, ALAN R., Associate Judge, concur.